Citation Nr: 9932279
Decision Date: 11/16/99	Archive Date: 02/08/00

DOCKET NO. 98-01 870               DATE NOV 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Boise, Idaho

THE ISSUE

Entitlement to service connection for the veteran's death, claimed
as secondary to in-service tobacco use and nicotine dependence.

REPRESENTATION

Appellant represented by:, Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD 

Valerie E. French, Associate Counsel 

INTRODUCTION

The appellant is the widow of the veteran, who died on June [redacted]
1995. The veteran served on active duty from June 1944 to October
1945. He served in Central Europe during World War II.

This appeal arises before the Board of Veterans' Appeals (Board)
from an October 1997 rating decision of the Boise, Idaho, Regional
Office (RO) of the Department of Veterans Affairs (VA).

FINDING OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the appeal.

2. The veteran died in June 1995, at age 71. The immediate cause of
death was end stage renal failure.

3. At the time of the veteran's death, his only service-connected
disability was post traumatic stress disorder (PTSD).

4. The service-connected disability hastened the veteran's death.

2 -

CONCLUSION OF LAW

A service connected disability contributed substantially and
materially to cause death. 38 U.S.C.A. 1310, 5107(b) (West 1991);
38 C.F.R. 3.312 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the claim is well grounded within the meaning
of 38 U.S.C.A. 5107(a) (West 1991). That is, the appellant has
presented a claim which is plausible.

All relevant facts have been properly developed. VA has completed
its duty to assist the appellant in the development of her claim.
See 38 U.S.C.A. 5107(a). She has not reported that any other
pertinent evidence might be available. See Epps v. Brown, 9 Vet.
App. 341, 344 (1996).

Service connection for the cause of the veteran's death may be
granted if a disability incurred in or aggravated by service caused
death. For a service-connected disability to be the cause of death,
it must singly or with some other condition be the immediate or
underlying cause, or be etiologically related. 38 U.S.C.A. 1310
(West 1991).

Service connection for the cause of the veteran's death may be
granted if the evidence shows that disability incurred in or
aggravated by service contributed substantially or materially to
cause death. For a service-connected disability to constitute a
contributory cause, it is not sufficient to show that it casually
shared in

- 3 -

producing death, but rather it must be shown that there was a
causal connection. 38 U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312
(1999).

At the time of the veteran's death, his only service-connected
disability was PTSD, rated as 50 percent disabling. This is one
element of the required evidence. See Reiber v. Brown, 7 Vet. App.
513 (1995).

The death certificate shows the veteran died in June 1995, at age
71. The immediate cause of death was end stage renal failure. This
is another element of the required evidence. For service connection
for the cause of death of a veteran, the requirement for evidence
of a current disability, will always have been met (the current
disability being the condition that caused the veteran to die).
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The third and final piece of evidence is provided by a VA
physician. The doctor reported that the veteran was hospitalized at
a VA Medical Center, left against medical advice, and died 2 days
later. The physician expressed the medical opinion a that the
service-connected PTSD affected the veteran's judgment, so that he
did nc t have proper medical care and this hastened his death to a
significant degree.

Since a trained medical physician who treated the veteran as a
member of the staff of a VA hospital has expressed the opinion that
the service-connected PTSD hastened the veteran's death, the
evidence supports the claim.

Since the above evidence supports the claim, the Board need not
discuss other bases for the claim, such as tobacco use.

4 -

ORDER 

Service connection for the cause of the veteran's death is granted.

CLIFFORD R. OLSON 
Acting Member, Board of Veterans' Appeals

5 -


